NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              OCT 17 2014

                                                                            MOLLY C. DWYER, CLERK
KULBINDER SINGH,                                No. 12-71727                 U.S. COURT OF APPEALS



              Petitioner,                       Agency No. A089-688-917

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 10, 2014**
                                Seattle, Washington

Before: PAEZ, BYBEE, and CALLAHAN, Circuit Judges.

       Kulbinder Singh petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) denying his application for asylum, withholding of

removal, and protection under the United Nations Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the BIA’s finding that Petitioner was not

credible. See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). The BIA

considered the totality of the circumstances and provided specific, cogent reasons

for its adverse credibility finding. See id. at 1042. For example, Petitioner claimed

that he was arrested in December 2004 while protesting for the release of Simranjit

Mann, but a letter submitted by Mann states that Mann was detained in 2005, 2006,

and 2007 rather than in 2004. Additionally, Petitioner provided inconsistent

testimony regarding the frequency and type of interactions he had with the police

between his two arrests. Because the BIA properly found that Petitioner was not

credible, its determination that Petitioner failed to establish eligibility for asylum

and withholding of removal is supported by substantial evidence. See id. at 1040

(listing relevant factors in determining credibility to include, among other factors,

“consistency between the applicant or witness's written and oral statements,

internal consistency of each statement, and consistency of statements with other

evidence”).

      Petitioner’s CAT claim is based on the same evidence that the BIA found

not to be credible, and Petitioner has pointed to no other evidence that would

compel the conclusion “that he would most likely be tortured by or with the

acquiescence of a government official or other person acting in an official


                                           2
capacity” upon removal. Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010).

Thus, substantial evidence also supports the BIA’s determination that Petitioner is

ineligible for CAT protection.

      PETITION DENIED.




                                         3